IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
M.M., A CHILD,

              Petitioner,

v.                                                     Case No. 5D16-2133

STATE OF FLORIDA,

              Respondent.

________________________________/

Opinion filed August 19, 2016

Petition for Belated Appeal
A Case of Original Jurisdiction.

Robert Wesley, Public Defender, and
Molina Arena-Randall, Assistant Public
Defender, Orlando, for Petitioner.

No appearance for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the April 26, 2016

sentence imposed in Case No. CJ16-1448, in the Circuit Court in and for Orange

County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).

       PETITION GRANTED.

TORPY, BERGER and LAMBERT, JJ., concur.